Citation Nr: 1810264	
Decision Date: 02/14/18    Archive Date: 02/27/18

DOCKET NO.  08-20 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to service connection for diabetes mellitus (DM), type II.

2. Entitlement to service connection, to include on a secondary basis, for right knee disability.

3. Entitlement to an increased rating in excess of 10 percent disabling for left knee disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Kalolwala, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1976 to July 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico. 

These matters were remanded by the Board in June 2015 for additional development.  The matters have since been returned to the Board for appellate consideration.  

In November 2017, the Veteran appeared with his representative for a videoconference hearing before the undersigned.  A transcript of that proceeding has been associated with the record.  

The issues of entitlement to service connection for DM and entitlement to an increased rating for left knee disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

Resolving reasonable doubt in the Veteran's favor, his right knee disability is proximately due to or aggravated by his service-connected left knee disability.


CONCLUSION OF LAW

The criteria for service connection, to include on a secondary basis, for right knee disability have been met.  38 U.S.C. § 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

The Board finds that the competent and probative evidence of record supports the grant of service connection for right knee disability.  This award represents a full grant of the issues on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further discussed.

II. Service connection

      Legal Principles

Establishing service connection generally requires (1) evidence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 281 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2017).

Alternatively, service connection may be proven on a secondary basis.  In this instance, the evidence must demonstrate an etiological relationship between a service-connected disability or disabilities on the one hand and the condition said to be proximately due to the service-connected disability or disabilities on the other. 38 C.F.R. § 3.310 (a); Wallin v. West, 11 Vet. App. 509 (1998).  While the applicable laws and regulations do not provide a definition of "proximate cause," generally it is defined as "[t]hat which, in a natural and continuous sequence, unbroken by any efficient intervening cause, produces injury, and without which the result would not have occurred."  BLACK'S LAW DICTIONARY 1103 (5th ed. 1979); Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335 (Fed.Cir.2002), rev'd on other grounds by Morgan v. Principi, 327 F.3d 1357 (Fed.Cir.2003).

	Discussion

As a preliminary matter, the Board notes that the Veteran is currently service-connected for, in pertinent part, left knee disability.  Additionally, the record in this case is clear as to whether the Veteran has a right knee disability.  For instance, report of the June 2007 VA examination reflects, in pertinent part, the Veteran was diagnosed with degenerative joint disease of the right knee.  

Based upon a review of the record, the Board finds that service connection for a right knee disability is warranted in this case because the evidence demonstrates an etiological relationship between the Veteran's right knee disability and his service-connected left knee disability.

In making this finding, the Board notes the Veteran has consistently reported that he experienced ongoing right knee pain and weakness since in or around 2005.  In particular, at his November 2017 hearing, the Veteran reported right knee symptoms due to overcompensating for his left knee.  The Veteran's lay statements are further strengthened by an April 2011 statement in support by the Veteran's spouse, noting first-hand observations of the Veteran favoring his right knee due to persistent left knee pain with onset of right knee pain several years prior.  This lay evidence is corroborated by an April 2011 physician's statement, which reflects, in pertinent part, the physician's opinion that it is at least as likely as not that the Veteran's right knee disability is proximately due to or aggravated by his left knee disability.  In doing so, the physician noted the Veteran's history of overcompensating for his left knee disability.  Further, he noted that compensating for an opposite extremity commonly increases and/or exacerbates problems in that extremity.  Thus, the physician's findings, in conjunction with the lay statements regarding onset and symptomatology, are sufficient to plausibly establish the requisite nexus.  

Based on this information, the Board finds that the evidence is, at the very least, in equipoise as to whether the Veteran's right knee disability is proximately due or aggravated by his service-connected left knee disability.  Therefore, resolving reasonable doubt in the Veteran's favor, service connection for right knee disability is warranted.  As the Board is granting the claim on a secondary theory of entitlement, no discussion of whether service connection is warranted on a separate theory is necessary.


ORDER

Entitlement to service connection for right knee disability is granted.


REMAND

Regrettably, review of the record reveals that the claims must again be remanded for additional development prior to appellate consideration.

First, the Board turns to the claim of entitlement to service connection for DM.  The RO did not provide the Veteran with an examination with respect to this claim.  VA's duty to assist includes providing a medical examination when such is necessary to make a decision on a claim. 38 U.S.C. § 5103A(d) (2012); 38 C.F.R. § 3.159(c)(4) (2017).  

Here, the Board notes the Veteran has consistently reported experiencing elevated glucose levels in and since service.  At his November 2017 hearing, when asked about his DM, the Veteran reiterated that he experienced elevated glucose levels since service, albeit he wasn't formally diagnosed with DM until 2006.  Post-service medical treatment records dated in September 1996 reflect glucose levels measured at 106 mg/dl (the normal clinical range was noted as between 70 and 115).  A physician's statement dated in December 2015 indicated that the Veteran's elevated glucose levels since service indicated an early manifestation of the Veteran's DM.  In particular, the physician opined that the Veteran's DM is at least as likely as not a progression of his "pre-diabetes" condition in-service which primarily manifested by repeated elevated glucose levels.  A similar opinion was proffered in a July 2007 physician's statement.  In light of the foregoing, the Board finds that a remand in order to obtain a medical examination and opinion commenting on the evidence of record, including the significance of the elevated glucose levels since service, and whether it indicates an early manifestation of the Veteran's DM, is necessary in order to adjudicate the claim.  See McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006). 

Next, the Board turns to the Veteran's claim of increased rating for left knee disability.  A VA examination conducted in March 2012 is the most recent orthopedic examination of record.  A review of the record since the March 2012 VA examination indicates a discernable worsening of the Veteran's symptoms.  As indicated, the Veteran testified at a hearing in November 2017.  At that time, the Veteran reported experiencing persistent pain in his left knee, which he described as a 7 or 8 on a scale of 1 to 10 despite prescribed medication.  Additionally, the Veteran reported that his left knee disability has progressively worsened since his last VA examination.  

In light of evidence of worsening, see Snuffer v. Gober, 10 Vet. App. 400, 403 (1997), the Board finds that the medical evidence of record does not adequately address the Veteran's current level of impairment, see generally Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993). As such, the Board finds that a remand is necessary to obtain new examinations regarding the current nature and severity of the Veteran's left knee disability.

Lastly, the Board notes that at his November 2017 hearing, the Veteran identified receiving ongoing orthopedic treatment from a private physician.  Unfortunately, these records have not been associated with the record. Given that such records may have a bearing on the case, the Board finds an attempt to obtain these records is warranted.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and afford him the opportunity to identify by name, address, and dates of treatment or examination any medical records relevant to his claims, including any additional orthopedic treatment records from private treatment providers. 

After securing the necessary information and releases, attempt to obtain and associate those identified treatment records with the record. A specific request should be made for medical records from West Covina Rehab Facility.

Efforts to obtain these records and/or responses from each contacted entity should be documented in the claims file.

2. Obtain all outstanding post-service medical treatment records from VA treatment facilities.

3. Thereafter, schedule the Veteran for VA examination by an appropriate medical professional to prepare an opinion with respect to the nature and etiology of the Veteran's DM.

The electronic claims file must be made accessible to the examiner for review.  Following a review of the claims file and medical history, the VA examiner must offer an opinion as to the following:

a. Whether it is as likely as not (i.e., a 50 percent or better probability) that the Veteran's DM is caused by, or otherwise etiologically related to military service.

Any opinion should reflect consideration of the evidence of record regarding continuity of symptomatology since service.  In particular, the examiner should discuss the significance, if any, of Veteran's reported history of elevated glucose levels characterized as pre-diabetes.  Moreover, the examiner should consider the December 2015 physician's statement, which reflects the Veteran's DM was the natural progression of the pre-diabetes which began in-service.

The examiner must provide a rationale for all opinions provided.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

4. Schedule the Veteran for VA examination by an examiner with appropriate expertise to determine the nature and current severity of the Veteran's service-connected left knee disability.  In particular, the examiner must test the range of motion in active motion, passive motion, weight-bearing, and non-weight-bearing, for both joints in question, i.e., bilateral knees.  If the examiner is unable to conduct any aspect of the required testing or concludes that it is not necessary, e.g., non-weight-bearing, the examiner should clearly explain why that is the case.  

The electronic claims file must be made available to the examiner for review, and such review should be noted in the examination report.

Following a review of the claims file and medical history, the VA examiner should:

a. Describe any functional limitation due to pain, weakened movement, excess fatigability, pain with use, or incoordination.  Additional limitation of motion during flare-ups and following repetitive use due to limited motion, excess motion, fatigability, weakened motion, incoordination, or painful motion should be noted.  

If the Veteran describes flare-ups of pain, the examiner must consider the nature and frequency at which such flare-ups occur, and offer an opinion as to whether there would be additional limits on functional ability during flare-ups.  To the extent possible, all losses of function due to problems such as pain should be equated to additional degrees of limitation of flexion and extension beyond that shown clinically.  

b. Indicate whether there is recurrent subluxation or instability of the left knee, and if so, the severity and frequency of any recurrent subluxation or instability.  If instability is unable to be tested, an explanation should be provided.  

5. Thereafter, readjudicate the issues remaining on appeal.  If the benefits sought on appeal remain denied, issue a supplemental statement of the case and provide the Veteran and his representative with an opportunity to respond.  Then return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


